PER CURIAM:
The application for a Writ of Certiorari to review an Order directing the filing of an Information after preliminary hearing had before District Judge E. Gardner Brownlee is hereby denied.
Court-appointed counsel presented a transcript of proceed*550ings had before the District Court, uncertified, but represented to be accurate. Additionally photo copies of Court Minutes were offered. The Court has examined the testimony shown and finds that a sufficient showing was made of probable cause.